Case 2:18-cv-07241-CAS-PLA Document 142-1 Filed 07/08/21 Page 1 of 2 Page ID
                                 #:5473


  1

  2

  3

  4

  5

  6

  7

  8                      UNITED STATES DISTRICT COURT

  9                    CENTRAL DISTRICT OF CALIFORNIA

 10

 11    KEVIN RISTO, on behalf of himself         Case No. 2:18-cv-07241-CAS-PLA
       and all others similarly situated,
 12                                              Class Action
 13
                     Plaintiff,
                                                 [PROPOSED] ORDER GRANTING
 14    vs.                                       JOINT STIPULATION TO EXTEND
                                                 DEADLINE TO FILE FINAL
 15    SCREEN ACTORS GUILD-                      PRETRIAL CONFERENCE ORDER
 16    AMERICAN FEDERATION OF
       TELEVISION AND RADIO
 17    ARTISTS, a Delaware corporation; et
 18    al.,

 19                  Responding Party.
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                             1
                                    [PROPOSED] ORDER
Case 2:18-cv-07241-CAS-PLA Document 142-1 Filed 07/08/21 Page 2 of 2 Page ID
                                 #:5474

  1         Having reviewed the Parties’ Joint Stipulation to Extend the Deadline to File
  2   the Final Pretrial Conference Order, and good cause appearing therefor, the Court
  3   hereby GRANTS the Parties’ joint stipulation and ORDERS as follows:
  4          The deadline for the parties to lodge a joint draft of the Final Pretrial
  5   Conference Order in this matter shall be extended to July 14, 2021.
  6

  7
                  IT IS SO ORDERED:
  8

  9

 10

 11   DATED: _________________                     ____________________________
                                                   HON. CHRISTINA A. SNYDER
 12                                                United States District Judge
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               2
                                      [PROPOSED] ORDER
